Case 2:19-cv-20120-CCC-ESK Document 61 Filed 09/23/20 Page 1 of 5 PageID: 454



**NOT FOR PUBLICATION**

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

NAFTALI JACOBOWITZ                                           Civil Action No.: 19-20120

                 Plaintiff,                                         OPINION

         v.

EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,

                      Defendants.
CECCHI, District Judge.

INTRODUCTION

         This matter comes before the Court on defendant Barclays Bank’s (“Barclays”) motion to

dismiss with respect to the claims against Barclays in the complaint (counts eleven and twelve) (the

“Motion”). ECF No. 33. Plaintiff Naftali Jacobowitz (“Plaintiff”) opposed the Motion (ECF No.

51) and Barclays replied in support (ECF No. 53). Pursuant to Rule 78(b) of the Federal Rules of

Civil Procedure, this matter is decided without oral argument. For the reasons set forth below, the

Motion is GRANTED.

BACKGROUND

         Plaintiff filed the complaint (the “Complaint”) in this action on November 13, 2019,

asserting claims for violations of the Fair Credit Reporting Act (“FCRA”) against defendants

Experian Information Solutions, Inc. (“Experian”), Transunion, American Honda Finance

Corporation (“Honda”), Barclays, Santander Consumer USA (“Santander”), and Discover

Financial Services, Inc. (“Discover”) (collectively, “Defendants”). 1 ECF No. 1 at 1–4. Plaintiff



1
    Plaintiff has dismissed his claims against Santander and Transunion. ECF Nos. 36 and 57.

                                                  1
Case 2:19-cv-20120-CCC-ESK Document 61 Filed 09/23/20 Page 2 of 5 PageID: 455



alleges that each defendant furnished inaccurate information to Experian and Transunion and that

Experian and Transunion used this inaccurate information to compile false credit reports

concerning Plaintiff. ECF No. 1 at 4–11. Plaintiff further alleges that he notified Experian of the

inaccuracies in his credit report on May 10, 2019, and that neither Experian nor the other

Defendants conducted a reasonable investigation or attempted to resolve the discrepancies he

identified in his credit report. Id. Plaintiff claims that as a result of the inaccurate information

listed on his credit report, “Plaintiff suffered damage by loss of credit, loss of ability to purchase

and benefit from credit, and the mental and emotional pain, anguish, humiliation and

embarrassment of credit denial.” Id. at 14.

       In its Motion, Barclays argues that claims eleven and twelve of the Complaint 2 must be

dismissed as the Complaint “fails to meet the proper pleading standards to sustain a cause of

action” under Rule 12(b)(6) of the Federal Rules of Civil Procedure. ECF No. 33-1 at 1. Barclays

asserts that Plaintiff fails to allege that his credit report contained inaccurate information

furnished by Barclays and that Plaintiff’s claims are too vague as “Plaintiff does not identify the

account at issue; identify the amount of the ‘debt’ that he alleges was ‘written off;’ define what is

meant by ‘written off;’ define what is meant by ‘account notes;’ or define what is meant by the

‘contradictory past due balance.’” Id. at 6. Barclays also states that Plaintiff’s claims are based on

a misunderstanding of accounting principles and that the Complaint conflates the terms “written

off” and “charged off” in an attempt to portray the credit report as inaccurate. Id. at 7.

LEGAL STANDARD

       For a complaint to survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), it



Defendants Experian and Honda have answered the Complaint (ECF Nos. 17 and 35), and Discover
has filed a motion to compel arbitration with respect to the claims raised against it (ECF No. 40).
2
  Barclays is only named in count eleven (willful violation of the FCRA) and count twelve
(negligent violation of the FCRA) of the Complaint.

                                                    2
Case 2:19-cv-20120-CCC-ESK Document 61 Filed 09/23/20 Page 3 of 5 PageID: 456



“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). In evaluating the sufficiency of a complaint, the Court must accept all well-

pleaded factual allegations in the complaint as true and draw all reasonable inferences in favor of

the non-moving party. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). “Factual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.

at 555. “A pleading that offers labels and conclusions will not do. Nor does a complaint suffice if

it tenders naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (internal

citations and quotation marks omitted). Additionally, “the tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

Thus, when reviewing complaints for failure to state a claim, district courts should engage in a two-

part analysis: “First, the factual and legal elements of a claim should be separated. Second, a

District Court must then determine whether the facts alleged in the complaint are sufficient to show

that the plaintiff has a plausible claim for relief.” See Fowler v. UPMC Shadvside, 578 F.3d 203,

210–11 (3d Cir. 2009) (internal citations and quotation marks omitted).

DISCUSSION

        The Court agrees with Barclays that the claims asserted against Barclays, counts eleven and

twelve of the Complaint, must be dismissed at this time. The Complaint’s allegations against

Barclays are unsupported by facts and consist of entirely conclusory statements. See ECF No. 1 at

8 (“The inaccurate information furnished by Defendant Barclays and published by Defendant

Experian is inaccurate since the account notes state that the debt was written off, while still

reporting a contradictory past due balance.”); id. (“It is believed and therefore averred that

Defendant Experian notified Defendant Barclays of the Plaintiff’s dispute.). To properly plead a


                                                    3
Case 2:19-cv-20120-CCC-ESK Document 61 Filed 09/23/20 Page 4 of 5 PageID: 457



claim under the FCRA, Plaintiff must both allege the elements of such a claim and plead facts that

plausibly support said elements. Franchino v. J.P. Morgan Chase Bank, N.A., No. 19-20893, 2020

WL 3046318, at *3 (D.N.J. June 8, 2020)(citation and quotation marks omitted) (“To state a claim

under [the FCRA] a plaintiff must meet three pleading requirements: (1) he sent notice of disputed

information to a consumer reporting agency [], (2) the consumer reporting agency then notified the

defendant furnisher of the dispute, and (3) the furnisher failed to investigate and modify the

inaccurate information. . . . Plaintiff does not sufficiently allege that Defendant violated its duty to

investigate the alleged inaccuracies in his credit report, because there are no facts suggesting that

he notified a consumer reporting agency about his dispute in the first instance.”). Plaintiff does not

provide any facts in support of his allegations regarding Barclays: the Complaint does not identify

what type of account Plaintiff has with Barclays, what the correct amount of money owing to

Barclays is, what the correct amount of money already paid to Barclays is, if Experian actually

notified Barclays of the discrepancy, or how Barclays failed to investigate Plaintiff’s claims in good

faith. Without these allegations, the Complaint must fail as it only recites legal claims and

conclusory statements. See Fowler, 578 F.3d at 211 (citations and quotation marks omitted) (“[A]

complaint must do more than allege the plaintiff’s entitlement to relief. A complaint has to show

such an entitlement with its facts.”).

       Plaintiff opposes dismissal of the Complaint by providing specific dollar figures of his

reported outstanding balance at Barclays and the amount of debt written off, and arguing that “[t]he

math on these numbers is completely off, and so the inaccuracies here are plainly apparent.” ECF

No. 53 at 2. Notably, however, these specific figures and factual allegations are introduced for the

first time in Plaintiff’s brief in opposition and stand in stark contrast to the Complaint’s unsupported

allegations that “[t]he inaccurate information furnished by Defendant Barclays . . . is inaccurate

since the account notes state that the debt was written off, while still reporting a contradictory past


                                                    4
Case 2:19-cv-20120-CCC-ESK Document 61 Filed 09/23/20 Page 5 of 5 PageID: 458



due balance.” ECF No. 1 at 8. Plaintiff may not amend his Complaint through his briefing in

opposition to the Motion. See Bell v. City of Philadelphia, 275 F. App’x 157, 160 (3d Cir. 2008);

Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (citation and

quotation marks omitted) (“It is axiomatic that the complaint may not be amended by the briefs in

opposition to a motion to dismiss.”). Plaintiff will, however, be afforded an opportunity to file an

amended complaint that contains all factual allegations necessary to support his FCRA claims

against Barclays, including but not limited to, the specific inaccuracies contained in his credit

report, facts showing that Barclays was notified of these inaccuracies, and facts showing that

Barclays failed to investigate these inaccuracies and modify them accordingly.

CONCLUSION

       For the reasons stated above, the claims against Barclays in the Complaint (counts eleven

and twelve) are DISMISSED WITHOUT PREJUDICE. An appropriate Order accompanies this

Opinion.

SO ORDERED.



DATE: September 23, 2020                                          S/ Claire C. Cecchi
                                                               CLAIRE C. CECCHI, U.S.D.J.




                                                  5
